Campbell, 1st Dep. Att’y-Gen.,
We have your request for an opinion as to whether or not the Secretary of Agriculture and his authorized agents are required to be in uniform and to exhibit a badge or other sign *291of authority in order that they may stop motor-vehicles on the highways of the State for inspection in the performance of their duty in enforcing the Japanese beetle quarantine.
Section 2 of the Act of July 2, 1923, P. L. 991, provides, inter alia, as follows: “The Secretary of Agriculture may also establish quarantines and quarantine restrictions in affected areas (affected by Japanese beetle) and areas adjacent thereto, and adopt, issue and enforce rules and regulations relative to such quarantine and for the control and limitation of this pest. Under such quarantines, the Secretary of Agriculture, or his authorized agents, may prohibit and prevent the movement, without inspection, or the shipment or transportation of any agricultural, horticultural or any other material of any character whatsoever capable of carrying this pest in any state of its development; and, further, he may, under such quarantine, intercept, stop and detain, for official inspection, any person, car, vessel, truck, automobile, wagon or other vehicle suspected or known to carry any material in violation of any quarantine, or any official rules or regulations thereunder, established .by authority of this act.”
Your inquiry is suggested by the approval on April 27, 1925, of Act No. 160, which further amends section 26 of the Act of June 30, 1919, P. L. 678.
Said section 26, as last amended prior to 1925, by the Act of June 14, 1923, P. L. 718, provided, inter alia, as follows:
“The operator of any motor-vehicle shall stop upon request or signal of any constable, police officer, or member of the State police force, or designated officer of the State Highway Department, who shall be in uniform or shall exhibit his badge or other sign of authority, and shall, upon request, exhibit his registration certificate or license, and shall write his name in the presence of such officer, if so required, for the purpose of establishing his identity. He shall also furnish to any legally constituted authority any information in his possession as to the identity of the operator or owner of any motor-vehicle.
“Any constable or police officer or member of the State police force or designated officer of the State Highway Department, who shall be in uniform or shall exhibit his badge or other sign of authority, shall have the right to stop any motor-vehicle, upon request or signal, for the purpose of inspecting the said motor-vehicle as to its equipment and operation, or manufacturer’s number or motor number or weight, and securing such other information as may be necessary.”
Said section 26 is re-enacted by Act No. 160, Session of 1925, as above quoted, changing the sentence “who shall be in uniform or shall exhibit his badge or other sign of authority” to read “who shall be in uniform and shall exhibit his badge or other sign of authority.” This change being made in the two places where the above quoted sentence appears. Thus, the intent of the amendment is that the authority in the officers therein specified to stop a motor-vehicle upon the highway is limited to those instances in which such officers are in uniform and exhibit their badge or other sign of authority.
The question then is, Does the provision of Act No. 160 of 1925, amending the Motor Vehicle Act by limiting the requirement that operators of motor-vehicle shall stop upon signal from the officers therein named, and by limiting the right of such officers to stop a motor-vehicle upon the highway to those instances in which such officer is in uniform and exhibits his badge or other sign of authority, apply to the Japanese Beetle Act, so as to require the Secretary of Agriculture, or his authorized agent, to be in uniform and exhibit his badge or other sign of authority as a prerequisite of his right to stop the vehicles therein enumerated.
*292Both the Motor Vehicle Act of 1919 and the Japanese Beetle Act of 1923 authorized the stoppage of a motor-vehicle traveling upon the highway by the representatives of the Commonwealth therein designated for the purposes therein set forth. They were unrelated acts, independent one of the other, and contained different provisions. Each designated different officers as those to whom such authority was delegated from those designated in the other; each specified different reasons for the exercise of such authority and different purposes to be accomplished thereby from those reasons and purposes specified in the other; the one required as a condition of the right to exercise the authority given that the representative of the Commonwealth be in uniform or exhibit his badge or other sign of authority, while the other contained' no such limitation or requirement. The Motor Vehicle Act contains no limit as to the time or place where such authority may be exercised, while in the Japanese Beetle Act the right to stop vehicles is limited to the places in which a quarantine has been declared and to the time within which such quarantine is effective. Either one could be repealed without affecting the other.
I see no reason why this amendment to the motor-vehicle law, requiring the officers therein named to be in uniform when stopping a motor-vehicle, should be construed as affecting the right given under the Japanese Beetle Act to other officers to stop motor-vehicles for an entirely different purpose.
Act No. 160 of 1925 is not an independent act repealing all inconsistent provisions of other acts, but is an amendment to a specific act. There is no notice contained in its title that it affects the Japanese Beetle Act, and so, for that reason also, its provisions must be confined to the Motor Vehicle Act.
This conclusion is further strengthened by the fact that the authority contained in the Act of 1919, and the limitation thereof in the Act of April 27, 1925, is confined to the stoppage of motor-vehicles, while the authority contained in the Japanese Beetle Act of 1923 applies to individuals, cars, vessels, trucks and wagons as well as to motor-vehicles.
Your inquiry is, therefore, answered in the negative. It may be added that you and your agents, when exercising the right granted you to stop vehicles, must show your authority so to do, and it is advisable that such authority be made apparent to the operator or driver of such vehicle by distinctive uniform or badge, or both.
From C. P. Addams, Harrisburg, Pa.